Citation Nr: 1532465	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-03 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1961 to March 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the St. Petersburg, Florida, RO.

The Board notes that in an October 2014 rating decision, the RO granted service connection for stroke residuals.  In January 2015, the Veteran submitted a document stating that he disagreed with the decision dated in October 2014.  However, since the October 2014 rating decision granted entitlement to service connection, it is unclear what the Veteran is disagreeing with in connection with the October 2014 rating decision.  Therefore, this matter is referred to the RO for appropriate action.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, sleep apnea had onset in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service treatment records do not show a diagnosis or treatment for sleep apnea.  A post-service private medical record shows a diagnosis of sleep apnea was provided in October 1996.

In a statement dated in May 2009, the Veteran's wife reported that in 1978 or 1979 the Veteran began a pattern where he would stop breathing in his sleep for up to a minute and a half, and would make terrible gasping sounds for his next breath.  She also reported that he continued to have these problems until the present day.

The Veteran has contended in written statements that he began experiencing breathing problems at night during service.  He reported that he underwent surgery for a deviated septum in 1974 and that this was prompted by the same breathing issues he believes represented the onset of his sleep apnea.  The service treatment records indicate that septal reconstruction was performed in October 1974.  Service treatment records in September 1984 note the Veteran complained of symptoms of waking at night with a feeling of choking and difficulty breathing.  Weight gain and obesity were noted at that time.

As a current disability and an in-service event have been established, the only remaining requirement is a causal nexus between the two.  

The RO obtained an opinion from a physician in July 2013.  The question asked of this physician was whether the Veteran's sleep apnea was at least as likely as not caused by, or a result of, snoring or deviated septum repair surgery during active service.  The examiner stated that objective testing is necessary in order to diagnose obstructive sleep apnea, and that deviated septum repair would benefit the Veteran's sleep apnea rather than contribute to its development.

The Board finds this opinion less than probative as the examiner did not specifically discuss the inservice findings and the statement of the Veteran's wife.  Nor did the opinion properly address the Veteran's contention that the inservice complaints were symptoms of his sleep apnea.  Rather, the opinion addressed the question of whether the inservice septum surgery could have caused sleep apnea; this is not the Veteran's contention.

The Veteran and his wife have reported a continuity of sleep symptoms that began in service and continued subsequent to discharge from service.  In its role as a finder of fact, the Board finds their lay accounts are both competent and credible.  Further, they are supported by documented inservice complaints regarding sleep and breathing problems.

When all reasonable doubt is resolved in the Veteran's favor, the evidence for and against the claim is at least in equipoise.  Given the competent lay evidence showing that the Veteran exhibited symptoms of obstructive sleep apnea during service and that these symptoms continued after service (although prior to an official diagnosis), service connection for sleep apnea is warranted.


ORDER

Resolving doubt in favor of the Veteran, service connection for sleep apnea is granted.

____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


